DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 7, 13, 15, 17, 19  is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Momo  JP2016131148A (using the machine English translation provided in the previous office action filed 06 May 2022).

	Regarding claim 1, Momo teaches a secondary battery for use as storage devices and in hybrid and electric vehicles (Momo, [0010]-[0202], Figs. 1-18). Momo discloses a secondary battery comprising a laminate formed by alternately laminating a positive electrode and a negative electrode with an electrolyte disposed therebetween (Momo, [0042]-[0085], [0133], Figs. 1-11, laminate 119, positive electrode 111, negative electrode 115, separator 116), 
a first rod-shaped member and a second rod-shaped member which each extends in one direction (Momo, [0075]-[0079], Fig. 10A-C),
	a first plate-shaped member and a second plate-shaped member which fix a positional relationship between the first rod-shaped member and the second rod-shaped member (Momo, [0076], Fig. 10A, outer casing 110 (in two pieces), rod-shaped shafts 130a), 
	wherein the laminate is wound around the first rod-shaped member, the second rod-shaped member, and a space interposed therebetween, and the laminate is compressed toward the space surrounded by the first rod-shaped member, the second rod-shaped member, the first plate-shaped member, and the second plate-shaped member (Momo, [0075], Fig. 10A, wound body 118, laminate 119, rod-shaped shafts 130a, space 125). Further Momo teaches a solid electrolyte can be used instead of an electrolyte solution (Momo, [0133]) thereby improving the safety of the secondary battery (Momo, [0133]).
	
Regarding claim 3, modified Momo further discloses wherein one end of each of the first rod-shaped member and the second rod-shaped member penetrates through the first plate-shaped member in a thickness direction, and the other end of each of the first rod-shaped member and the second rod-shaped member penetrates through the second plate-shaped member in the thickness direction (Momo, [0075]-[0079], [0153]-[0154], [0, Fig. 10A, outer casing 110 (in two pieces), rod-shaped shafts 130a, Fig. 17C, wound body 118, positive electrode lead 141, negative electrode lead 145, Figs. 18A, B).

Regarding claim 5, modified Momo further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member (Momo, [0075]-[0079], Fig. 10A, outer casing 110 (in two pieces), laminate 119,  rod-shaped shafts 130a, space 125) and the rod-shaped members are electrically insulated from the other one of the first plate-shaped member and the second plate-shaped member (Momo, [0045], Fig. 2C insulating layer 117, laminate 119).

Regarding claim 7, modified Momo discloses all of the limitations of claim 3 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member (Momo, [0075]- [0079], Fig. 10A, outer casing 110 (in two pieces), laminate 119,  rod-shaped shafts 130a, space 125) and the rod-shaped members are electrically insulated from the other one of the first plate-shaped member and the second plate-shaped member (Momo, [0045], Fig. 2C insulating layer 117, laminate 119).
	
Regarding claim 13, modified Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Regarding claim 15, modified Momo discloses all of the limitations of claim 3 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

	Regarding claim 17, modified Momo teaches all of the limitations of claim 5 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Regarding claim 19, modified Momo discloses all of the limitations of claim 7 as set forth above. Momo further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Momo, [0075]-[0081], Fig. 10A, rod-shaped shafts 130a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Momo  JP2016131148A (using the machine English translation provided in the previous office action filed 06 May 2022).

	Regarding claim 9, modified Momo teaches all of the limitations of claim 5 as set forth above. Momo further discloses wherein in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Momo, [0079]),
the first plate-shaped member and the second plate-shaped member are insulators, this limitation would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since the rod-shaped members, which are electrically connected to the first and second plate-shaped members, are conductive and if the first and second plate-shaped members were not insulators the  secondary battery would predictably be more susceptible to failure through, for example, a short circuit. See MPEP 2141.

Regarding claim 11, modified Momo discloses all of the limitations of claim 7 as set forth above. Momo further discloses wherein in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Momo, [0079]),
this limitation would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention since the rod-shaped members, which are electrically connected to the first and second plate-shaped members, are conductive and if the first and second plate-shaped members were not insulators the  secondary battery would predictably be more susceptible to failure through, for example, a short circuit. See MPEP 2141.

Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota US20140329117A1 (cited in previous office action filed 06 May 2022) in view of Momo JP2016131148A (using the machine English translation provided in the previous office action filed 06 May 2022).

	Regarding claim 2, Kubota teaches a secondary battery for use as storage devices and in hybrid and electric vehicles (Kubota, [0026]-[0039], [0048]-[0080], Figs. 1-8) comprising a laminate formed by alternately laminating a positive electrode and a negative electrode with an electrolyte disposed therebetween (Kubota, [0030]-[0036], [0051]-[0059], [0065]),
	a first rod-shaped member and a second rod-shaped member which each extends in one direction and includes a gripping part for gripping the laminate (Kubota, [0030]-[0034], [0068]-[0073], Figs. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b, plate-like part 8d, pillars 8f, 8g, 8h),
	a first plate-shaped member and a second plate-shaped member which fix a positional relationship between the first rod-shaped member and the second rod-shaped member (Kubota, [0068], [0075], Figs. 7 and 8(d)), Kubota teaches that in addition to the plate-like part 8d, the secondary battery comprises a “battery can” which encloses the laminate and support member comprising the first and second rod-shaped members (Kubota, [0030]-[0038]) and one of ordinary skill in the art before the effective filing date of the claimed invention would understand the “battery can” enclosing the laminate and support member can provide structural support, fixing a positional relationship between the first and second rod-shaped members with the first-plate shaped member,
wherein the laminate is disposed in a space interposed between the first rod-shaped member and the second rod-shaped member, an end part of the laminate is gripped by the gripping part, and the laminate is compressed in a thickness direction (Kubota, [0068]-[0074], Fig. 8(b) and 8(d)).
While Kubota teaches an electrolyte disposed between the electrodes, Kubota does not explicitly teach a solid electrolyte.
As set forth above in claim 1, Momo is directed toward a secondary battery for use as storage devices and in hybrid and electric vehicles (Momo, [0010]-[0202], Figs. 1-18). Momo discloses a secondary battery comprising a laminate formed by alternately laminating a positive electrode and a negative electrode with an electrolyte disposed therebetween (Momo, [0042]-[0085], [0133], Figs. 1-11, laminate 119, positive electrode 111, negative electrode 115, separator 116), a first rod-shaped member and a second rod-shaped member which each extends in one direction (Momo, [0075]-[0079], Fig. 10A-C). Momo also teaches wherein a solid electrolyte can be used instead of an electrolyte solution (Momo, [0133]) thereby improving the safety of the secondary battery (Momo, [0133]).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of Kubota incorporating the teaching of Momo wherein the electrolyte is a solid electrolyte thereby improving the safety of the secondary battery..
	
	Regarding claim 4, modified Kubota further discloses wherein one end of each of the first rod-shaped member and the second rod-shaped member penetrates through the first plate-shaped member in a thickness direction and the other end of each of the first rod-shaped member and the second rod-shaped member penetrates through the second plate-shaped member in the thickness direction (Kubota, [0068]-[0074], Figs. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b, plate-like part 8d), Kubota further teaches wherein the current collecting terminals plus support structure and plate-like part are welded together, providing stability to the overall secondary battery (Kubota, [0068]-[0075]) and one of ordinary skill in the art before the effective filing date of the claimed invention would understand that welding the opposite end of the current collecting terminals and support structure to the “battery can” (second plate-like member) would perform the identical function in substantially the same way, satisfying the metes and bounds of the claim. See MPEP 2183.

	Regarding claim 6, modified Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member and electrically insulated from the other one of the first plate-shaped member and the second plate-shaped member (Kubota, [0034], [0068]).

Regarding claim 8, modified Kubota teaches all of the limitations of claim 4 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member have conductivity, and are each electrically connected to one of the first plate-shaped member and the second plate-shaped member and electrically insulated from the other one of the first plate-shaped member and the second plate-shaped member (Kubota, [0034], [0068]).

Regarding claim 10, modified Kubota teaches all of the limitations of claim 6 as set forth above. Kubota further discloses wherein the first plate-shaped member and the second plate-shaped member are insulators (Kubota, [0068], [0075])
	and in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Kubota, [0034], [0068]).

	Regarding claim 12, modified Kubota teaches all of the limitations of claim 8 as set forth above. Kubota further discloses wherein the first plate-shaped member and the second plate-shaped member are insulators (Kubota, [0068], [0075])
	and in a region interposed between the first plate-shaped member and the second plate-shaped member, one of the first rod-shaped member and the second rod- shaped member is electrically connected to a positive electrode current collector, and the other thereof is electrically connected to a negative electrode current collector (Kubota, [0034], [0068]).

Regarding claim 14, modified Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Regarding claim 16, modified Kubota teaches all of the limitations of claim 4 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Regarding claim 18, modified Kubota teaches all of the limitations of claim 6 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

	Regarding claim 20, modified Kubota teaches all of the limitations of claim 8 as set forth above. Kubota further discloses wherein the first rod-shaped member and the second rod-shaped member are rounded in a circumferential direction (Kubota, [0030]-[0034], [0068]-[0073], Fig. 7 and 8(d), positive electrode current collecting terminal 8a, negative electrode current collecting terminal 8b).

Response to Arguments
Applicant’s arguments, see p. 8, filed on 09 August 2022, with respect to the objections to the drawings have been overcome by applicant’s amendment and have been withdrawn.

Applicant’s arguments, see p. 9, filed on 09 August 2022, with respect to the 112(b) indefiniteness rejections of claims 1-8 have been fully considered and are persuasive. The 112(b) rejections of claims 1-8 have been overcome by applicant’s amendment and have been withdrawn.

Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive. As set forth above in claim 1, Momo teaches a solid electrolyte can be used instead of an electrolyte solution (Momo, [0133]) thereby improving the safety of the secondary battery (Momo, [0133]). The Courts have held that if the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection. The rejection of independent claim 1 and subsequent dependent claims 3, 5, 7, 9 and 11, 13, 17 and 19 remain rejected over Momo, as set forth above. See In re DBC, 545 F.3d 1373, 89 USPQ2d 1123 (Fed. Cir. 2008).

Applicant’s arguments with respect to claim(s) 2, 4, 6, 8, 10, 12, 14, 16, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728           

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728